Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
Applicant's remarks filed November 8, 2022 have been fully considered but they are not wholly persuasive. 

Re: objection to the Drawings: while replacement Fig. 1A further identifies features within the drawings, the prevailing objection remains, that being there is no logical manner in which the attributes shown in the exploded view can be assembled.  

1a.	How and where do the wires within the high speed line (12) attach to the 
respective terminals?  

1b.	How does the terminal fix member (14) not impede the connection between 
the wires and the terminals?
Depiction of a functional device is not clearly shown.

Re: Rejection under 35 U.S.C. §112: given the disclosed device does not readily make sense structurally, there is no support for the claimed functionality.

The DETAILED ACTION below is considered a second non-final so the Examiner can introduce US 8,740,631 which serves as an example of a claimed invention that is fully supported and clearly disclosed.  





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 

4a.	The “cable coupled to the front portion of the female head of the connector” and “a female head comprising a front portion coupled to the cable” must be shown or the features cancelled from respective claims 6 and 13.

4b.	The “a line extending from the portion disposed between the first portion and the second portion of the back portion of the female head”  must be shown or the features cancelled from claim 7.
How and where do the wires within the high speed line (12) attach to the respective 
terminals?  
How does the terminal fix member (14) not impede the connection between the 
wires and the terminals?
See MPEP § 608.02(d)

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference characters (14a, 14b) not mentioned in the description. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Specification
The specification is objected to as failing to provide proper support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
6a.	a cable coupled to the front portion of the female head of the connector;

6b.	the plurality of terminals are connected to supply power from the board to a component mated to the front portion of the female head; and

6c.	a female head comprising a front portion coupled to the cable.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.
Claim Rejections - 35 USC § 112(a)
Claims 1 and 2 are rejected under 35 U.S.C. §112(a), because the specification does not reasonably provide enablement for a connector comprising a female head, that holds a plurality of terminals which have a first contact point to make contact with a mating connector and a second contact point to make contact with positions on the board the connector is fixed to, while the female head is also somehow also connected to a high-speed line.

Claims 6, 7 and 13-20 are rejected under 35 U.S.C. §112(a), because the specification does not reasonably provide enablement for: 
an electronic system comprising a connector having a plurality of terminals  having a first side held in a front portion of the connector, that make contact with a mating component and a second side that make contact with the board through which a portion of the connector extends further comprising a cable coupled to a front portion of the connector female head.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,407,022) in view of Chen (US 8,740,631).

With respect to Claim 1; Wang [Figs. 1, 2] show a PCIe SAS direct link connector assembly, comprising: a board 13 comprising a cavity 131, a pair of bores 132 disposed on two sides of the cavity 131, and a connector (female head) 11, 12 fixed on the board, the connector (female head) 11, 12 comprising a pair of bores 116 corresponding to the pair of bores of the board 13 such that, when screws 32 pass through respective           bores 116 of the pair of bores of the connector (female head) and bores 132 of the pair of bores of the board and are fastened with nuts 33, the connector (female head) is fixed on the board and a front portion 12 of the connector (female head) extends through the           cavity 131, and a high-speed line [Col. 1, lines 37-43] connected with the connector (female head), and a plurality of terminals 22 held by the connector (female head) 11,12.
	However Wang does not show or teach a plurality of positions disposed along an edge of the cavity nor the details of the plurality of terminals. 
	Chen [Figs. 2, 3] show a connector assembly comprising a board 80 having a plurality of positions a1-a7 disposed along an edge of the cavity 81; and a plurality of terminals 70 each formed in an asymmetric shape and having a short side 73 held in a front portion 127 of the connector (female head) and a long side 71-75 opposite the short side 73, the short side comprising a first contact point [Figs. 6, 7] configured to make contact with a terminal of a mating connector [implied], and the long side 71-75 comprising a second contact point 75 configured to make contact with a respective one of the plurality of positions  a1-a7 of the board 80.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the board and terminals shown by Wang such that the plurality of terminals make contact with respective positions along the cavity as shown by Chen thereby providing greater ease with which the entirety of the connector assembly can be assembled while also providing ready inspection through the assembly process.

With respect to Claim 2; Wang shows the plurality of terminals 22 consist of fifteen terminals.

With respect to Claims 4, 8 and 10; Wang shows an electronic system, comprising: a          board 13 comprising a front side [visible in Fig. 1], a back side opposite the front side, and an opening 131 extending from the front side to the back side; and a connector                 (female head) 11, 12 comprising a front portion 12 extending through the opening of the board to the front side of the board and a back portion 11 fixed to the back side of the board, and a plurality of fifteen terminals 22 held by the connector (female head).
However Wang does not show or teach the details of the plurality of terminals with respect to the board.
Chen [Figs. 2, 3] show a connector assembly comprising a board 80 and a plurality of terminals 70 each comprising a first side held in the front portion 127 of the connector (female head) and comprising a first contact point 73 configured to make contact with a mating component from the front side of the board, and a second side 71, 72, 75 extending out of the female head and comprising a second contact point 75 configured to make contact with the back side of the board 80 where the plurality of terminals 70 are connected [Fig. 4] to supply power from the board [Col. 4 lines 7-11] to a component mated to the front portion of the female head.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the terminals shown by Wang with respect to the board and the connector (female head) as shown by Chen thereby providing greater ease with which the entirety of the connector assembly can be assembled while also providing ready inspection through the assembly process.

With respect to Claim 5; Wang shows the back portion 11 of the connector (female head) comprises a first portion and a second portion each comprises an opening 116 configured for a screw 32 to extend therethrough.

With respect to Claims 6 and 7; Wang teaches a high-speed line [Col. 1, lines 37-43] connected with the connector (female head) 11, 12.
	However Wang does not specify a cable coupled to the front portion of the connector (female head).
	Chen shows a cable 90 coupled [via 80] to the front portion 127 of the connector (female head) which would include a line 951 disposed between analogous first and second portions 107 of the connector (female head) 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector (female head) of Wang to accommodate connectivity with a cable as shown by Chen thereby expanding the applications for the connector (female head).



Claims 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,740,631).

With respect to Claim 13; Chen shows a connector assembly 1, comprising: a cable 90; a female head 10 comprising a front portion 127 coupled to the cable [via 80], the female head is configured to couple signals [Fig. 4] between the cable 90 and a component mated to the front portion of the female head [implied]; and a plurality of terminals 70 held by the female head, the plurality of terminals each comprising: a first side [at 73] held in the front portion 127 of the female head and comprising a first contact point 73, and a second side 71, 72, 75 extending out of the female head and comprising a second portion comprising a second contact point 75.
	Although Chen does not explicitly disclose a component mated to the front portion of the female head, the fact that (73) is referred to as a mating portion conveys to one of ordinary skill in the art that a component is in fact mated to the front portion of the analogous female head.

With respect to Claim 14; Chen [Figs. 6 and 7] show the second side further comprises a first portion extending from the first side, a second portion comprising the second contact point 75, and a curved portion between the first portion and the second portion.

With respect to Claims 15 and 16; Chen shows the female head 10 further comprises a back portion comprising a first portion 107 and a second portion 107 separated from each other and connected to the front portion 127, respectively; and the cable 90 comprises a    line 951 extending from the portion disposed between the first portion 107 and the second portion 107 of the back portion of the female head and connected [via 80] with the front portion of the female head.


With respect to Claims 18 and 19; Chen shows for each of the plurality of terminals 70, the second side 71, 72, 75  is longer than the first side [at 73] and the first contact            point 73  and the second contact point 75 face in orthogonal directions.

Claims 17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,740,631) in view of Wang (US 9,407,022). 
Chen shows a connector assembly 1, comprising: a cable 90; a female head 10 comprising a front portion 127 coupled to the cable [via 80] and a plurality of terminals 70 held by the female head are connected [Fig. 4] to supply power [Col. 4 lines 7-11] to a component mated to the front portion of the female head.
	However Chen does not teach t a PCIe SAS connector configuration having fifteen terminals.
Wang [Figs. 1, 2] show a PCIe SAS direct link connector assembly, comprising: a  connector (female head) 11, 12 and a plurality of fifteen terminals 22 held by the connector (female head); 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector assembly of Chen to include fifteen terminals as specified by Wang for the purpose of meeting design requirements for specific connectivity.





Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833